Name: Commission Regulation (EC) No 158/97 of 29 January 1997 amending Regulation (EC) No 2482/95 laying down certain transitional measures for Austria for spirit drinks
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  beverages and sugar;  European construction;  marketing
 Date Published: nan

 No L 27/8 I EN I Official Journal of the European Communities 30 . 1 . 97 COMMISSION REGULATION (EC) No 158/97 of 29 January 1997 amending Regulation (EC) No 2482/95 laying down certain transitional measures for Austria for spirit drinks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria , Finland and Sweden , and in particular Article 149 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the defini ­ tion , description and presentation of spirit drinks ('), as last amended by the Act of Accession of Austria, Finland and Sweden , and in particular Article 14 thereof, Whereas Commission Regulation (EC) No 2482/95 of 25 October 1995 (2) allows Austria to produce and market for a transitional period of one extra year certain fruit spirits prepared from certain berries with a maximum methyl alcohol content of 1 500 grams per hectolitre of pure alcohol ; whereas this extension was provided for pending a more thorough evaluation of the possibility of reducing their methanol content so as to set definitive levels for the products in question ; whereas the initial results of this evaluation do not allow a decision to be taken on the definitive levels for the maximum methanol content for these products; whereas the existing transitional measures should therefore be extended one final time and for one year only for the products in question with a view to having the more definitive evaluation results ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 2482/95 is replaced by the following: 'Article 1 The transitional measures laid down in the first indent of Annex XV (VII) (B) ( IV) ( 1 ) to the Act of Accession of Austria , Finland and Sweden are hereby extended until 31 December 1997 for the preparation and marketing of the fruit spirits prepared in Austria and complying with Article 1 (4) of Regulation (EEC) No 1576/89 , prepared from the following fruits :  redcurrants and blackcurrants (Ribes species),  raspberries (Rubus idaeus L.),  blackberries (Rubus fruticosus L.),  service berries (Sorbus aucuparia),  elderberries (Sambucus nigra). Products still held for sale to the final consumer on the above date may be disposed of until the stocks are exhausted.' Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 160 , 12. 6. 1989 , p . 1 . (2) OJ No L 256, 26. 10 . 1995, p . 12 .